Citation Nr: 1757270	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the head and neck, including as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, including as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from February 1966 to February 1970.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran served as a refrigeration and air conditioning repairman, as part of the 6170 Combat Support Squadron at Suwon Air Base in Korea from July 1969 to February 1970. 

2. The Veteran was exposed to Agent Orange while on active duty in Korea.

3.  The Veteran has squamous cell carcinoma of the oropharynx.

4.  The Veteran has diabetes mellitus.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the oropharynx was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  Diabetes mellitus was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board observes that the undersigned VLJ, who conducted the Veteran's December 2016 hearing, explained the concept of a claim for service connection, as well as explained the evaluation process.  

In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA laws and regulations provide that, if a Veteran was exposed to certain herbicides during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Application of this provision contains two presumptions, one that the claimant was exposed to herbicides and the second that the listed disease is related to that herbicide exposure. 

To obtain the presumption of exposure to an herbicide agent, a Veteran must have "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975, served in the Korean DMZ during a specific timeframe, served in the U.S. Air Force or Air Force Reserves doing duties involving herbicide dissemination, or served in specific places and duties in Thailand. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6).  

To obtain the presumption that a claimant's disease is related to herbicide exposure, the disease must be one of the following: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e) (2016); Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

As an initial matter, the Board notes that the Veteran's service records reflect that the Veteran had service in Korea; he served at Osan Air Base and Suwon Air Base from May 1969 to February 1970; he served as part of a civil engineering squadron, as well as a combat support squadron and his military occupational specialty was a refrigerating and air-conditioning specialist.  Effective February 24, 2011, if it is determined that a Veteran served on active duty from April 1, 1968 to August 31, 1971, in a unit that, determined by the Department of Defense (DOD), operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, then it is presumed that the veteran was exposed to an herbicide agent, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  38 C.F.R. § 3.307(a)(6)(iv) (2017).  The Board notes that a search of the Defense Personnel Records Information Retrieval System (DPRIS) found that the 6314th Civil Engineering Squadron (CES), and its headquarters, the 6314th Support Wing (SW), were stationed at Osan Air Base in South Korea.  According to the DPRIS search for the period May 1969 through June 1969 (the period that the Veteran was stationed there), there is no evidence which can be used to verify that the Veteran was exposed to Agent Orange or tactical herbicides while serving at Osan Air Base.  No unit history or personnel movements show service in locations in proximity to the Demilitarized Zone (DMZ) or that he was assigned temporary duty to the Republic of Vietnam (RVN).  

The Board observes that no such search of unit records by DPRIS was undertaken in connection with the Veteran's service at Suwon Air Base, with the 6170 Combat Support Squadron.  Nevertheless, the Veteran credibly testified that he traveled to remote sites around Korea and Vietnam to maintain and repair air conditioning equipment; he testified that he was escorted to radar sites and only stayed as long as necessary to complete his work.  

The Board finds that the evidence of record demonstrates service connection for squamous cell carcinoma of the oropharynx and diabetes mellitus is warranted.  As noted earlier, the Veteran has credibly testified, and consistently reported in written statements, that he performed work as an air conditioning repairman in close proximity to the DMZ and in Vietnam; he also reported that his duties required him to travel to classified sites with an escort, and as such, he does not recall specific locations.  The Board finds the Veteran's statements and testimony to be credible as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The medical evidence of record confirms that the Veteran has squamous cell carcinoma of the oropharynx and diabetes mellitus.  A letter from Dr. S, a radiation oncologist at McLeod Regional Medical Center indicates that the Veteran was treated in this department with combined radiation therapy and chemotherapy for a squamous cell carcinoma involving the base of his tongue, which is located in the oropharynx.  Dr. S noted that smoking is the most common cause of this type of cancer, but that the Veteran is a nonsmoker, and that squamous cell cancers of the oropharynx have been associated with herbicide exposure.  Dr. S indicated that the Veteran had no significant risk factors for the squamous cell cancer and that it is not a hereditary cancer.  The Board recognizes that only cancers of the larynx, trachea, lung, and bronchus are considered presumptive respiratory cancers under 38 C.F.R. § 3.309(e).

As there is probative, credible evidence that the Veteran was exposed to Agent Orange during active duty, service connection for diabetes mellitus can be awarded on a presumptive basis.  

Here, on the issue of whether the Veteran's squamous cell cancer of  the oropharynx was directly related to service, in particular his service in Korea and the presumed exposure to herbicides there, the evidence is in equipoise.  See Combee, supra.  Dr. S indicated that the Veteran's squamous cell cancer of  the oropharynx was likely related to the Veteran's service, including herbicide exposure.  The Board notes that, although there is no presumed association between squamous cell cancer of  the oropharynx and herbicide exposure, an association between squamous cell cancer of  the oropharynx and Agent Orange exposure has not been conclusively ruled out.  As such, the Board finds that the Veteran's squamous cell cancer of  the oropharynx was at least as likely related to his exposure to his Agent Orange during his tour of duty at Suwon Air Base in Korea.  

Accordingly, after resolving any reasonable doubt in the Veteran's favor, the claim of service connection for squamous cell cancer of  the oropharynx and diabetes mellitus is granted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for squamous cell carcinoma of the oropharynx is granted.

Entitlement to service connection for diabetes mellitus is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


